DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

2.	Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,124,843. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-6, 12, 15, 16, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelderman (US 5,452,949) in view of Sauvageau (US 2017/0225727).
Regarding claim 1, Kelderman discloses a track system for use with a vehicle 10 having a chassis (not shown, but implicit from Fig. 1 and lines 28-32 of col. 3) and a drive shaft 13 extending laterally outwardly from the chassis for driving the track system, the track system 5comprising an attachment assembly (comprised of 15, 16, 22 and 32) connectable to the chassis of the vehicle, the attachment assembly having a leading pivot 22 and a trailing pivot 32 extending laterally outwardly therefrom; a multi-member frame assembly disposed laterally outwardly from the attachment 10assembly, the multi-member frame assembly including a leading frame member 21 pivotably connected to the attachment assembly via the leading pivot for pivoting about a leading pivot axis (Fig. 2); a trailing frame member 31 pivotably connected to the attachment assembly via the trailing pivot for pivoting about a trailing pivot axis (Fig. 2); 15a damper 41 interconnecting the leading frame member and the trailing frame 20member; a leading idler wheel assembly 23 rotatably connected to the leading frame member; a trailing idler wheel assembly 33 rotatably connected to the trailing frame member; 25a plurality of support wheel assemblies 29, 39 disposed intermediate the leading idler wheel assembly and the trailing idler wheel assembly; a sprocket wheel 12 operatively connected to the output shaft; and10169583.1 14104/244- 38 -an endless track 19 extending around the sprocket wheel, the leading idler wheel assembly, the trailing idler 
Kelderman fails to disclose a leading wheel-bearing frame member at least indirectly pivotably connected to the leading frame member; a trailing wheel-bearing frame member at least indirectly pivotably connected to the trailing frame member; and a gearbox having an input shaft operatively connectable to the drive shaft of the vehicle and an output shaft.  Instead, Kelderman discloses the leading wheel-bearing frame member (comprised of 25 and 26) and the trailing wheel-bearing frame member (comprised of 35 and 36) being fixedly connected to the leading frame member and trailing frame member, respectively (Fig. 2; lines 45-47 and 54-55 of col. 3).
Sauvageau, however, teaches a leading wheel-bearing frame member 36 at least indirectly pivotably connected to the leading frame member 16; a trailing wheel-bearing frame member 38 at least indirectly pivotably connected to the trailing frame member 18 to maintain traction on uneven terrain; and a gearbox 10 having an input shaft operatively connectable to the drive shaft 26 of the vehicle and an output shaft to be able to change the speed of the track (paragraph [0096]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the track system of Kelderman such that it comprised the pivoting wheel bearing frames and gearbox of Sauvageau to increase maneuverability over rough terrain and to add adjustability to the speed of the tracks.
Regarding claim 4104, Sauvageau further discloses wherein the leading pivot axis 32 is disposed above the 25trailing pivot axis 40 when travelling over an obstacle. 
32; the trailing wheel-bearing frame member is directly pivotably connected to the 5trailing frame member about a second axis 40, the first and second axes, the leading pivot axis and the trailing pivot axis extend perpendicularly to a plane extending parallel to a longitudinal direction of the track system (Fig. 1A); and in a rest position of the track system, the second axis is above the first axis (Fig. 1A).
Regarding claim 106, Kelderman further discloses wherein the endless track has leading, trailing and ground engaging edges; a first angle is formed between the trailing and ground engaging edges, and a second angle is formed between the leading and ground engaging edges; the first angle has a bisector; and 15the bisector of the first angle passes below the trailing pivot axis (Fig. 2). 
Regarding claim 12, Sauvageau further discloses wherein a load supported by the trailing wheel-bearing frame member is greater than a load supported by the leading wheel-bearing frame member (evident from Figure 3A which shows the trailing wheel-bearing frame member having an extra set of support wheels). 
Regarding claim 151015, Kelderman further discloses wherein a trailing support wheel assembly 37 is pivotably connected to the trailing wheel-bearing frame member, the trailing support 25wheel assembly including a support wheel frame member at 37, a pair of forward support wheels (front mid-rollers 39) rotatably connected to the support wheel frame member, and a pair of rearward support wheels (rear mid-rollers 39) rotatably connected to the support wheel frame member (Fig. 2).
16 having leading pivot receiving hole (evident from Fig. 2) shaped and dimensioned to receive the leading pivot 22 and a trailing pivot receiving hole (evident from Fig. 2) shaped and dimensioned to receive the trailing pivot 32; and 5the leading pivot extends through the leading pivot receiving hole and the trailing pivot extends through the trailing pivot receiving hole (evident from Fig. 2).
Regarding claim 18, Sauvageau further discloses fasteners extending axially 15through the leading pivot and the trailing pivot to fasten the gearbox to the sprocket (Fig. 5).
Regarding claim 19, Sauvageau further discloses wherein the damper 22 is disposed laterally inwardly from the gearbox (Fig. 3B).
Regarding claim 10221, Kelderman further discloses the track having a ground-contacting area that 20increases in size as a load borne by the track system increases. The Examiner notes that that when a heavy load is placed on the system, the damper would be shortened and wheels (23, 33) would be rotated outward, thus making the ground contact area greater.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617